Citation Nr: 1145609	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for dysthymic disorder, and assigned a 10 percent disability evaluation for the disorder.  Subsequently, the RO issued a July 2009 rating decision increasing the Veteran's disability rating for dysthymic disorder with anxiety disorder to 50 percent. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

Although the RO framed the issue on appeal as entitlement to initial disability rating in excess of 50 percent for dysthymic disorder with anxiety disorder, a review of the record indicates that the Veteran has also been diagnosed with posttraumatic stress disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for dysthymic disorder with anxiety disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial disability rating in excess of 50 percent for an acquired psychiatric disorder.

Initially, a remand is necessary in order to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his acquired psychiatric disorder up through April 2010.  At the May 2011 Travel Board Hearing, the Veteran testified that he was undergoing group therapy and further treatment at the Bay Pines VA for his psychiatric condition.  However, no subsequent VA medical records associated with that disability have yet been associated with the claims folder.  Because it appears that there may be outstanding VA medical records dated after April 2010 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

Additionally, the Veteran was last given a VA examination in January 2011 in order to establish the severity of his service-connected acquired psychiatric disorder.  At the May 2011 Travel Board hearing, the Veteran testified that his condition had worsened, and detailed his current symptomatology.  

In this particular case, the January 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected acquired psychiatric disorder.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his acquired psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should obtain any of the Veteran's outstanding VA treatment records dated from April 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder, and PTSD, with particularity to the criteria for the appropriate diagnostic codes.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


